DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
Status of the Claims
With this office action, currently claims 1 and 3-7 are pending and the following list summarizes their status:
Claims 1 and 7 have been amended
Claim 2 has been cancelled
Claims 1 and 3-7 are rejected under 35 U.S.C. § 101
Claims 1 and 3-7 are rejected under 35 U.S.C. § 103
The following is a maintained rejection:
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of Claims 1 and 7 recite the limitation of the triaxial accelerometer being attached to the subject. This language positively recites the subject as a limitation to the device. The examiner recommends modifying the language to read -- configured to be attached to the subject --.
Any claims rejected in this section and not mentioned above are rejected for depending from a rejected base claim.
Response to Arguments Regarding Claim Rejections under 35 USC § 101
Applicant’s arguments, see page 5, filed 05/27/2021, with respect to the non-statutory subject matter rejections of the claims have been fully considered but are not entirely persuasive. The Applicant states on page 5 that the claims were amended, however, they were not amended to overcome the language that positively recites encompassing a human organism. Therefore, this rejection is maintained.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ofek (US 20130142384 A1) in view of Janardhanan et al. (US 20120136573 A1) and Solinsky (US 20150100251 A1).
Regarding claim 1, Ofek discloses a gait motion display system comprising: an accelerometer ([0028]; accelerometer) configured to measure acceleration data of a subject in walking ([0028] sensor data of an accelerometer is used to correlate when a person is walking, so it is measuring while they walk); a camera ([0021] and fig. 1 elements 121 and 123; video cameras) configured to take images of the subject in walking ([0024] and fig. 2; image analyzer 181 detects motion 220) to obtain moving image data showing gait motions of the subject ([0028] and fig. 2; motion 220 can include specific gait and step); memory ([0042] and fig. 5 element 530; system memory) configured to record the (fig. 5 shows arrows from the sensor interface leading to memory), wherein the acceleration data includes a plurality of measurement points associated with time information ([0028] the acceleration data includes up and down movement, which inherently has multiple measurement points to show a change and time is tracked with the acceleration data if the correlation engine can determine image data occurs at the same time); and the moving image data includes a plurality of images associated with time information ([0028] the data 220 from the image analyzer includes movement information of users, which inherently has multiple images to show a change and time is tracked with the data if the correlation engine can determine acceleration data occurs at the same time); a processor (fig. 5 element 520; central processing unit) configured to: convert the acceleration data recorded by the memory from the accelerometer into vertical displacement data ([0028] accelerometers show up-and down-movement in sensor data 230), extract a characteristic point from the horizontal displacement data or the vertical displacement data ([0028] up-and-down movement in sensor data 230, which occurs prior to the sensor data being received by the correlation engine), the characteristic point corresponding to a representative motion in a gait cycle ([0028] the up-and-down movement is part of a gait cycle), and after the extraction of the characteristic point, identify the time information associated with the extracted characteristic point ([0028] correlation engine references the sensor data showing the same movement at the same time, which is identifying time information of the movement) and a representative image ([0028] the image that is associated with the up and down movement at the same time), wherein the representative image is identified from the plurality of images as the image recorded in the memory that corresponds with the time information associated with the identified time information of the extracted characteristic point ([0028] the identified time is the “same time” that the image data is showing the same up-and-down movement); and a display ([0033] the image feed is provided to the user via a display).
	However, Ofek is silent on the accelerometer being a triaxial accelerometer attached to a user that outputs information in both vertical and horizontal displacement data. Janardhanan et al. teaches a system that tracks a user’s movement using a triaxial accelerometer ([0074]) attached to the subject ([0153]-[0155] walking is measured with an accelerometer in a shirt, trouser, chest, or belt) that advantageously outputs measurements in three dimensions ([0065] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ofek to include a triaxial accelerometer attached to a subject as taught by Janardhanan et al. as a combination of known prior art elements in the same field of motion analysis to yield the predictable result of being able to output measurements in three dimensions.
	Ofek in view of Janardhanan et al. remains silent on the display being configured to display an image illustration of the representative motion in the gait cycle, together with the representative image identified by the processor side by side. Solinsky teaches a system for monitoring a user’s movement that outputs a display as a sequence of representative images of the user’s motion with an image illustration of the representative motion of their gait ([0244] and fig. 26; every image is both a representative image and an image illustration in that it illustrates the gait motions). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Ofek to include a display with both the representative image and an image illustration representative motion side by side as taught by Solinsky as a combination of known prior art elements to yield the predictable result of presenting an analysis of a user’s gait.
Regarding claim 3, Ofek in view of Janardhanan et al. and Solinsky discloses a gait motion display system wherein the characteristic point is one of a local maximum value, a local minimum value, and a (Janardhanan et al. fig. 2; the figure showing an output from the triaxial accelerometer includes maximum, minimums, and zero-crossing points).
Regarding claim 4, Ofek in view of Janardhanan et al. and Solinsky discloses a gait motion display system wherein the representative motion in the gait cycle is at least one of heel contact, foot flat, mid stance, heel off, and toe off, which are selected from a stance phase and a swing phase (Solinsky fig 26; the images and their side by side analysis show swing and stance phases with heel off and toe off motions).
Regarding claim 5, Ofek in view of Janardhanan et al. and Solinsky discloses a gait motion display system that measures motion of a user over a period of time (Ofek [0028] the correlation engine matches the image and accelerometer data based on time). However, Ofek in view of Janardhanan et al. and Solinsky is silent on the processor further calculating walking time and a number of steps per predetermined unit of time, based on the horizontal displacement data or the vertical displacement data, and the display further displays the calculated walking time and the number of steps. Solinsky teaches a system for monitoring a user’s movement that requires a precise segmentation of data obtained by the sensors (i.e. accelerometer displacement data) including: gait speed (which includes a time to walk) and a step-rate (i.e. number of steps per unit time). Solinsky further states that information display and database organization and analysis are tailored for each application of the system ([0224]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Ofek in view of Janardhanan et al. and Solinsky to include calculating and displaying walking time and the number of steps per predetermined unit of time as taught by Solinsky to yield the predictable result of tailoring the output of the system to a particular application requiring a user to see the gait speed and a step-rate.
(Ofek [0028] the correlation engine matches the image and accelerometer data based on time). However, Ofek in view of Janardhanan et al. and Solinsky is silent on the processor further calculating a ratio between right and left stance phases, based on the horizontal displacement data or the vertical displacement data, and the display further displays the ratio calculated by the processor. Solinsky teaches a system for monitoring a user’s movement that requires a precise segmentation of data obtained by the sensors (i.e. accelerometer displacement data) including: stride length from the left heal to the right heal (i.e. left and right stances) ([0160-[0163]). Solinsky further states that information display and database organization and analysis are tailored for each application of the system ([0224]). It is also noted, however, that the applicant’s specification fails to provide details of criticality or unexpected results that would occur as a result of displaying the stance phases as a ratio between the right and left stance displacements as opposed to simply displaying the data. As such, the decision to use a ratio to present the information is considered merely a design choice to use a mathematical calculation well known for presenting information. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Ofek in view of Janardhanan et al. and Solinsky to include displaying a ratio between right and left stance phase displacements as taught by Solinsky to yield the predictable result of tailoring the output of the system to a particular application requiring a user to the stride length from the left heal to the right heal.
Regarding claim 7, Ofek discloses a non-transitory computer-readable recording medium storing a program (fig. 5 element 530; the system memory holds the operating system) that causes a computer to execute a gait motion display method comprising: obtaining, from an accelerometer ([0028]; accelerometer) attached to a subject, acceleration data of the subject in walking ([0028] sensor data of an accelerometer is used to correlate when a person is walking, so it is measuring while they walk); ([0021] and fig. 1 elements 121 and 123; video cameras) configured to take images of the subject in walking ([0024] and fig. 2; image analyzer 181 detects motion 220), moving image data showing gait motions of the subject ([0028] and fig. 2; motion 220 can include specific gait and step); recording (fig. 5 shows arrows from the sensor interface leading to memory), into a memory ([0042] and fig. 5 element 530; system memory), the acceleration data from the accelerometer and the moving image data in synchronization with each other ([0028] the correlation engine determines whether the image and sensor data is synchronized by using the phrase “same time”, which means they are recorded at the same time), wherein the acceleration data includes a plurality of measurement points associated with time information ([0028] the acceleration data includes up and down movement, which inherently has multiple measurement points to show a change and time is tracked with the acceleration data if the correlation engine can determine image data occurs at the same time); and the moving image data includes a plurality of images associated with time information ([0028] the data 220 from the image analyzer includes movement information of users, which inherently has multiple images to show a change and time is tracked with the acceleration data if the correlation engine can determine acceleration data occurs at the same time); converting the acceleration data recorded in the memory from the accelerometer into vertical displacement data ([0028] accelerometers show up-and down-movement in sensor data 230); extracting a characteristic point from the horizontal displacement data or the vertical displacement data ([0028] up-and-down movement in sensor data 230, which occurs prior to the sensor data being received by the correlation engine), the characteristic point corresponding to a representative motion in a gait cycle ([0028] the up-and-down movement is part of a gait cycle), after the extraction of the characteristic point, identifying the time information associated with the extracted characteristic point ([0028] correlation engine references the sensor data showing the same movement at the same time, which is identifying time information of the movement) and a representative image ([0028] the image that is associated with the up and down movement at the same time), wherein the representative image is identified from the plurality of images as the image recorded in the memory that corresponds with the time information associated with the identified time information of the extracted characteristic point ([0028] the identified time is the “same time” that the image data is showing the same up-and-down movement), and displaying the representative image identified by the processor ([0033] the image feed is provided to the user via a display).
	However, Ofek is silent on the accelerometer being a triaxial accelerometer attached to a user that converts the acceleration data recorded in the memory into both vertical and horizontal displacement data. Janardhanan et al. teaches a system that tracks a user’s movement using a triaxial accelerometer ([0074]) attached to the subject ([0153]-[0155] walking is measured with an accelerometer in a shirt, trouser, chest, or belt) that outputs measurements in three dimensions ([0065] and fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Ofek to include a triaxial accelerometer attached to a subject as taught by Janardhanan et al. as a combination of known prior art elements in the same field of motion analysis to yield the predictable result of being able to output measurements in three dimensions.
	Ofek in view of Janardhanan et al. remains silent on the display being configured to display an image illustration of the representative motion in the gait cycle, together with the representative image identified by the processor side by side. Solinsky teaches a system for monitoring a user’s movement that outputs a display as a sequence of representative images of the user’s motion with an image illustration of the representative motion of their gait ([0244] and fig. 26; every image is both a representative image and an image illustration in that it illustrates the gait motions). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Ofek to include a display with both the 
Response to Arguments Regarding Claim Rejections under 35 USC § 103
Applicant’s arguments, see pages 5-8, filed 05/27/2021, with respect to the prior art rejections of the claims have been fully considered but are not persuasive. 
Regarding Applicant’s arguments at the bottom of page 7 that Ofek in no way identifies a representative motion in a gait cycle by analyzing sensor data, the examiner disagrees. Ofek discusses the sensor data as it is received by the correlation engine in paragraph [0028] and states “The sensor data 230 that can be received by the correlation engine 182 can, similarly, comprise movement information, though in the case of the sensor data 230, the movement information provided can be linked to specific, individual users. For example, the data 220 can indicate that one identified user was walking with a specific gait and step, thereby resulting in that user exhibiting an up-and-down movement having a specific periodicity and other like definable attributes”. This statement clearly shows that the accelerometer data is analyzed to determine representative motions (i.e. up-and-down movement having a specific periodicity and other like definable attributes) prior to the correlation engine receiving it.
Regarding Applicant’s arguments on page 8 that claim 1 uses the accelerometer data to identify a characteristic point associated with a time and then selects an image associated with this time, the examiner disagrees. Claim 1 does not recite a sequence of events in that the accelerometer data must be first identified and then used to identify the representative image. The claim recites that the characteristic point is extracted and then after the extraction the processor identifies the time information associated with the extracted characteristic point (i.e the accelerometer data showing motion) and a representative image. The claim further describes how the image is identified, but does 
Regarding Applicant’s arguments on page 8 that Ofek does not disclose using accelerometer data and images associated with time points to identify the representative image, the examiner disagrees. Ofek states in paragraph [0028] that ”The correlation engine 182 can then reference the sensor data 230 to determine if any one of the sensor data 230 is of an accelerometer showing the same up-and-down movement at the same time”. The fact that the correlation engine is able to determine they are occurring at the same time means that the data fed into the correlation is associated with a time and these associated times are then used to identify a representative image being the “same” image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791